Citation Nr: 1040568	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  07-39 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1960 to January 
1963. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, 
Florida.

In September 2009, the Board remanded this matter for further 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the Board 
may proceed with review.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDING OF FACT

The objective evidence does not establish that bilateral hearing 
loss was incurred in or aggravated by service, nor has it been 
shown that is was diagnosed within a year of the Veteran's 
separation from service.


CONCLUSION OF LAW

Sensorineural hearing loss was not incurred or aggravated in the 
veteran's active duty service; nor may it be so presumed.  38 
U.S.C.A §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative, if 
any, of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide.

In March 2007 and September 2009 the agency of original 
jurisdiction (AOJ) provided the notices required by 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) (2009).  
Specifically, the AOJ notified the Veteran of information and 
evidence necessary to substantiate the claims for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; (2) 
existence of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date of 
benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Both notices included the information 
as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to 
include as interpreted by Dingess.

It is, therefore, the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA notices.  
In addition, the VA has also done everything reasonably possible 
to assist the Veteran with respect to his claim for benefits, 
such as obtain military records, obtaining medical records, 
affording the Veteran a hearing before the Board, and providing 
VA examinations.  Consequently, the duty to notify and assist has 
been met.

Service Connection

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances, lay testimony, of in- service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury. In other words, entitlement to 
service connection for a particular disability requires evidence 
of the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service. 38 U.S.C.A. § 1131; 38 C.F.R. 
§3.303(a).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest to a 
compensable degree within one year after discharge from service.  
See 38 C.F.R. §§ 3.307, 3.309 (2009).

The first element of service connection is a showing by competent 
medical evidence of a current disability. Impaired hearing will 
be considered to be a disability under 38 C.F.R. §3.385 when 
either 1) the auditory threshold in any of the frequencies of 
500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or 
greater, 2) when the auditory threshold in at least three of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 26 
decibels or greater, or 3) when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.

The Veteran testified that he had hearing loss since leaving 
service but was never tested prior to this claim.  The Veteran 
stated that since approximately 1987 his family members commented 
that he was not hearing them.  See Board hearing transcript, 
dated July 2009.

According to the in-service treatment records, there are no 
complaints or treatment for loud noise exposure or hearing loss.  
The results from an audiological examination at separation in 
November 1962 were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
-
0
LEFT
10
10
5
-
5

It is noted the Veteran's ears and ear drums were within normal 
limits.  See in-service separation examination, dated November 
1962.

The Veteran underwent audiological testing at the VA clinic in 
February 2007.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
15
25
35
LEFT
10
10
5
30
35

Speech audiometry revealed speech recognition ability of 96 
percent in both the right ear and left ear.  The VA examiner also 
noted that according to the test results, the Veteran was not 
considered a hearing aid candidate.  See VA treatment record, 
dated February 2008. 

In May 2007, the Veteran underwent a VA audiological examination.  
On the authorized audiological evaluation, pure tone thresholds, 
in decibels, were the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
35
35
LEFT
20
25
20
35
35

Speech audiometry revealed speech recognition ability of 98 
percent in both the right ear and left ear.  The VA examiner 
opined it was less likely as not that the Veteran's hearing loss 
was related to noise exposure to service.  See VA audiological 
examination, dated May 2007. 

At the July 2009 Board hearing, the Veteran stated he would 
submit private treatment records.  According to the record, the 
Veteran submitted letters from his private doctors, Dr. J. A. 
Moss and Dr. L. J. Gatien, both stating that the Veteran has 
bilateral hearing loss and opined it resulted from noise exposure 
during his military service as a combat engineer.  Both doctors 
base their conclusion on the fact that the Veteran has not had 
any loud noise exposure since leaving service.  See letters from 
Dr. J. A. Moss and Dr. L. J. Gatien, dated June 2009 and November 
2007, respectively.  However, private treatment records from both 
private doctors are absent from the claims file. 

Since Veteran's private doctors both gave positive nexus opinions 
for service connection the Board found a remand was necessary to 
obtain the Veteran's private treatment records for review (to 
including any audiological testing that was conducted which led 
to their conclusion).  In addition, the Board determined another 
VA examination is needed as the Veteran reported his condition 
has worsened.  See Board remand, dated September 2009.  

At the January 2010 VA audiological examination, the authorized 
audiological evaluation, pure tone thresholds, in decibels, were 
the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
40
50
LEFT
25
25
20
45
45

Speech audiometry revealed speech recognition ability of 96 
percent in both the right ear and left ear.  See VA audiological 
examination, dated January 2010. 

The VA examiner reported that, "[a]lthough [the Veteran] reports 
high military noise exposure while serving the combat engineer, 
his hearing was clearly normal, and not only normal but 
remarkably good, when leaving the Army in November of 1962."  
Specifically, the VA examiner explained the Veteran's hearing 
during service had "thresholds as low as 0 dB at 6000 and 8000 
bilaterally.  This is significant because these are the first 
frequencies to traditionally be damaged by high noise exposure 
and they were clearly normal [when] the Veteran left military 
service."  The VA examiner further stated, "[t]he [V]eteran 
appears to have suffered increased hearing loss from his February 
8, 2007[,] to as stated above, his January 9, 2010 hearing 
evaluation indicating the presence of some ongoing audiologic 
problems to his hearing."  Therefore, the VA examiner opined it 
was not likely that the Veteran's hearing loss was related to 
noise exposure to service but only recently occurred in the last 
eight to ten years.  Id. 

Although the Veteran underwent another VA audiological 
examination, as directed by the Board's remand instructions, 
private treatment records from Dr. Moss and Dr. Gatien were not 
received.  However, the Board did receive a December 2007 letter 
from Dr. Moss stating that the Veteran's "noise exposure was 
from the U.S. Army as a combat engineer for [three] years some 
[forty] years ago.  He has normal tympanic membranes.  He has not 
had any noise exposure since he left the U.S. Army."  See Dr. J. 
A. Moss letter, dated December 2007.

In addition, the Veteran submitted private audiological 
examinations performed by a private audiologist, Dr. H. N. 
Hernandez.  See Dr. H. N. Hernandez audiological examinations, 
dated December 2007 and June 2009.  The results of the audiogram 
were in graphical form and were not numerically interpreted.  The 
Board may not use the results from that testing when evaluating 
the Veteran's level of auditory impairment because the graph is 
not accompanied by numerical results.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991); Kelly v. Brown, 7 Vet. App. 471, 474 
(1995).

The Board has also considered several lay statements in the 
record, including the Veteran's own statements as well as 
statements from the Veteran's wife, granddaughter, and friends.  
The essence of these statements is that the Veteran's hearing 
loss has affected his social and daily activities.  The 
statements offer several examples of instances when the Veteran 
was unable to function normally because of his hearing loss.  See 
letters from C. M., K. S., and L. and B. S., dated November 2009.

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against 
entitlement to service connection for hearing loss.  Although 
there is a diagnosis of hearing loss, the most probative medical 
evidence of record establishes that such was not caused by or 
aggravated by the Veteran's military service.  

The probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, his of her 
knowledge and skill in analyzing the data, and his or her medical 
conclusion.  As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions are 
within the province of the adjudicator.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Whether a physician provides a 
basis for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the merits.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims folder and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court 
found that guiding factors in evaluating the probity of a medical 
opinion are whether the opinion was based on sufficient facts or 
data, whether the opinion was the product of reliable principles 
and methods, and whether the medical professional applied the 
principles and methods reliably to the facts of the case.  Id.

While Drs. Moss and Gatien do provide a positive nexus opinion, 
the Board finds, however, that the January 2010 VA examination 
report is far more probative than the private medical opinions.  
The VA examiner's opinion is based on review of the claims 
folder, including the Veteran's service treatment records, and 
his opinion thoroughly discusses the Veteran's pertinent in-
service and post-service medical history.  The VA examiner 
offered a detailed explanation of the rationale for the opinion 
that incorporates both the facts of the Veteran's case and the 
pertinent medical principles.  Dr. Moss and Dr. Gatien do not 
provide a rationale for the opinion rendered, and as such it is 
of little probative value.  Id. at 300-01.  The Court has held 
that a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in the 
record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Given the 
VA examiner's access to the claims folder and the thoroughness 
and detail of his opinion, the Board finds this opinion to be 
highly probative to determining whether service connection for a 
low back disability is warranted.

Furthermore, the United States Court of Appeals for the Federal 
Circuit has determined that a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson v. 
Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  In this case, the 
first recorded diagnosis of hearing loss was in February 2007; 
forty four years after the Veteran left service.  Assuming 
arguendo that the Veteran experienced hearing loss as early as 
1987, as he stated at the Board hearing, this would place the 
first reported incident of hearing loss twenty four years after 
service.  Finally, it is noted that hearing loss was not 
diagnosed within a year of the Veteran's separation from service.  
38 C.F.R. §§ 3.307, 3.309.

The only support for the Veteran's contention that hearing loss 
is related to his military service is his statement of his belief 
that there is such a relationship.  However, as a lay person 
without the appropriate medical training and expertise, he is 
simply not competent to provide a probative opinion on a medical 
matter, to include the diagnosis of a specific disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").

The Board is sympathetic to the Veteran's cause and appreciates 
his honorable, highly decorated, military service.  However, in 
this case, even if the Board conceded in-service acoustic trauma, 
based on the normal hearing at separation, the length of time 
between separation and the initial manifestation of chronic 
hearing loss, and, significantly, the VA examiner's negative 
nexus opinion, the evidence for the Veteran's claim is outweighed 
by the countervailing evidence.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt doctrine 
is not applicable and the appeal must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).





ORDER

Entitlement to service connection for hearing loss is denied.





____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


